                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           INDICTMENT

DESIGNATION FORM to be used by counsel to indicate the category q}i~ c~            the
purpose of assignment to appropriate calendar.                         l"'f ~ f
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                            County: · Philadelphia

City and State of Defendant:     Perryville, Maryland

County: Cecil County, Maryland                         Register number: NI A

Place of accident, incident, or transaction:           Eastern District of Pennsylvania

Post Office: Philadelphia                              County:     Philadelphia
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is "yes".

        Does this case involve a defendant or-defendants alleged to have participated in the same
        action or transaction, or in the same series of acts or transactions, constituting an offense
        or offenses?

        YES/NO:             No

     Case Number: NIA                      Judge: NIA
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1.             O Antitrust

2.             r. Income Tax and other Tax Prosecutions
3.             r Commercial Mail Fraud
4.             C Controlled Substances

5.             r. Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
               and Mail Fraud other than commercial
6.            <i·
               - Genera1c·   · 1
                          nmma
       (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND
       STATUTE CHARGED TO BE VIOLATED AND STATE ANY PREVIOUS
       CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACKING PURPOSES)
18 U.S.C. § 1001 (making a material false statement - 4 counts)


DATE:      q IL(   (t '=,
                                                             organ
                                               Assis!ant United States Attorney
File No. 2019R00696
U.S. v. Robert Brennan
